EXHIBIT PRESS RELEASE For Immediate Release Contact Lynn Felsinger Visualant, Inc. 206.903.1351 phone 206.903.1352 fax lynn@visualant.net Visualant Announces Formation of Japanese Subsidiary Company Positioned for Entry into Japanese Market Seattle, WA., April 15, 2008/PRNewswire-Visualant, Inc. (OTC BB: VSUL), a technology company developing powerful spectral data-based security, diagnostic and quality control solutions, today announcedthe formation of a majority owned Japanese subsidiary. Visualant
